


Exhibit 10.1
FIRST AMENDMENT
to the
Dover Corporation
Deferred Compensation Plan
(As Amended and Restated as of January 1, 2009)


WHEREAS, Dover Corporation (the “Corporation”) has heretofore adopted the Dover
Corporation Deferred Compensation Plan, as amended and restated as of January 1,
2009 (the “Plan”); and


WHEREAS, the Benefits Committee of the Corporation (the “Benefits Committee”) is
authorized to amend the Plan on behalf of the Corporation; and


WHEREAS, the Benefits Committee deems it advisable to amend the Plan in the
manner set forth herein.


NOW, THEREFORE, BE IT


RESOLVED, that the Plan is hereby amended as follows:


Article 4 of the Plan is amended effective June 1, 2012 by adding the following
at the end thereof:


“A Participant who was hired by the Company in January 2012 in the corporate
headquarters will be permitted to make a deferral election not later than June
30, 2012 with respect to the Bonus for the 2012 year and the portion of the
prorated Cash-Based Long-Term Incentive Award payments to be made to him in 2013
and 2014 that exceed any guaranteed payment for each such year, provided that
(i) such compensation meets the requirements of “performance-based compensation”
as determined by the Committee, (ii) the Participant performs services
continuously from the later of the beginning of the performance period or the
date the criteria are established through the date the deferral election is
submitted, and (iii) the compensation is not readily ascertainable as of the
date the deferral election is filed. “Performance-based compensation” means
compensation where the amount of, or entitlement to, the compensation is
contingent on the satisfaction of pre-established organizational or individual
performance criteria relating to a performance period of at least twelve
consecutive months. Organizational or individual performance criteria are
considered pre-established if established in writing not later than ninety (90)
days after the commencement of the period of service to which the criteria
relate, provided that the outcome is substantially uncertain at the time the
criteria are established. The determination of whether such compensation
qualifies as "performance-based compensation" will be made in accordance with
Treas. Reg. Section 1.409A-1(e) and subsequent guidance provided by the Internal
Revenue Service. A deferral election shall become irrevocable with respect to
performance-based compensation as of the date the election is filed. Any
election to defer performance-based compensation that is made in accordance with
this section and that becomes payable as a result of the Participant's death or
Disability (as defined in Treas. Reg. Section 1.409A-l(e)) or upon a Change in
Control (as defined in Treas. Reg. Section 1.409A-3(i)(5)) prior to the
satisfaction of the performance criteria, will be void.”
























--------------------------------------------------------------------------------




SECOND AMENDMENT
to the
Dover Corporation
Deferred Compensation Plan
(As Amended and Restated as of January 1, 2009)


WHEREAS, Dover Corporation (the “Corporation”) has heretofore adopted the Dover
Corporation Deferred Compensation Plan, as amended and restated as of January 1,
2009 (the “Plan”); and


WHEREAS, the Benefits Committee of the Corporation (the “Benefits Committee”) is
authorized to amend the Plan on behalf of the Corporation; and


WHEREAS, the Benefits Committee deems it advisable to amend the Plan in the
manner set forth herein.


NOW, THEREFORE, BE IT


RESOLVED, that the Plan is hereby amended as follows:


1.
Effective January 1, 2014, Section 2.12 of the Plan is amended and restated in
its entirety, as follows:



“Company Contribution” means amounts credited to one or more of a Participant's
Sub-Accounts by the Company pursuant to Section 5.4.


2.
Effective January 1, 2014, new Section 2.43 of the Plan is added to the Plan, as
follows:



"Company Annual Basic Contribution Account" means a Sub-Account maintained for
each Participant to which Company Annual Basic Contributions made pursuant to
Section 5.4 of the Plan are credited.


3.
Effective January 1, 2014, new Section 2.44 of the Plan is added to the Plan, as
follows:



"Company Annual Matching Contribution Account" means a Sub-Account maintained
for each Participant to which Company Annual Matching Contributions made
pursuant to Section 5.4 of the Plan are credited.


4.
Effective January 1, 2014, new Section 2.45 of the Plan is added to the Plan, as
follows:



"Company Annual Profit Sharing Contribution Account" means a Sub-Account
maintained for each Participant to which Company Annual Profit Sharing
Contributions made pursuant to Section 5.4 of the Plan are credited.


5.
Effective January 1, 2014, new Section 2.46 of the Plan is added to the Plan, as
follows:



"Company Discretionary Contribution Account" means a Sub-Account maintained for
each Participant to which Company Discretionary Contributions made pursuant to
Section 5.4 of the Plan are credited.


6.
Effective January 1, 2014, new Section 2.47 of the Plan is added to the Plan, as
follows:



"Participant's Deferred Salary and Bonus Account" means a Sub-Account maintained
for each Participant to which a Participant's Salary and Bonus deferrals made
pursuant to Section 4.1 of the Plan are credited.


7.
Effective January 1, 2014, new Section 2.48 of the Plan is added to the Plan, as
follows:



"Participant's Deferred Cash-Based Long-Term Incentive Compensation Account"
means a Sub-Account maintained for each Participant to which a Participant's
Cash-Based Long-Term Incentive Compensation deferrals made pursuant to Section
4.1 of the Plan are credited.


8.
Effective December 31, 2013, Section 3.1(a) of the Plan is amended and restated
in its entirety, as follows:



Eligibility to Participate. The employees who shall be eligible to participate
in the Plan shall be limited to key management or highly compensated employees
of the Company who are selected by the Committee, in its sole




--------------------------------------------------------------------------------




discretion, to participate in the Plan, and who, at the time of filing a
deferral election for a Plan Year pursuant to Article IV:


(i)
are on a regular periodic U.S. payroll of the Company; and



(ii)
have Salary at an annual rate of $200,000 or more for such Plan Year or such
other limit as the Committee shall establish from time to time.



The Committee may from time to time, in its sole and absolute discretion, modify
the above eligibility requirements and establish such additional or other
requirements for eligibility as it may determine.


9.
Effective December 31, 2013, Section 3.1(b) of the Plan is amended by adding the
following at the end thereof, as follows:



Notwithstanding any provision of the Plan to the contrary, those employees of
Knowles Corporation, and of those entities which are expected to be spun-off to
the shareholders of the Corporation together with Knowles Corporation, who are
actively employed, or are on a leave of absence approved, by Knowles Corporation
or such entities, shall cease to be Participants in the Plan effective as of
December 31, 2013, such employees shall not be eligible to defer any
Compensation earned in any Plan Year commencing after December 31, 2013 (but
Bonus deferrals in respect of the 2013 Plan Year shall be credited to a
Participant's Deferred Compensation Account when paid in 2014), and employees of
such entities shall not become Participants in the Plan after December 31, 2013.
The Deferred Compensation Accounts for such employees of Knowles Corporation and
such entities shall be assumed by Knowles Corporation as of the effective date
of the spin-off transaction and shall cease to be a liability of the
Corporation.


10.
Effective December 31, 2013, the first paragraph of Section 4.1 of the Plan is
amended and restated in its entirety, as follows:



Compensation Eligible for Deferral. A Participant whose annual rate of Salary
for a Plan Year at the time of filing a deferral election pursuant to Article IV
is $255,000 ("Compensation Limit") or more may elect to defer up to 100% of his
or her annual rate of Salary in excess of the Compensation Limit, 100% of his or
Bonus for that Plan Year, and 100% of his or her Cash-Based Long-Term Incentive
Compensation for that Plan Year. A Participant whose annual rate of Salary at
the time of filing a deferral election for a Plan Year pursuant to Article IV is
$200,000 or more but less than the Compensation Limit for that Plan Year may
elect to defer up to 100% of that portion of his or her Bonus which, when
combined with his or her annual rate of Salary for that Plan Year, exceeds the
Compensation Limit for that Plan Year. Deferral elections within such limits
shall be in percentages of eligible Compensation and any other form of
Compensation as the Committee in its sole discretion may determine. The
Committee may in its discretion adjust the Compensation Limit from time to time
based on changes in the annual compensation limit under Section 401(a)(17) of
the Code or such other factors as the Committee shall determine from time to
time.


11.
Effective December 31, 2013, Section 5.1 of the Plan is amended by adding the
following at the end of the first paragraph thereof, as follows:



Company Contributions for a Plan Year shall be credited to a Participant's
Deferred Compensation Account (or Sub-Account) as of a date determined by the
Committee during the first calendar quarter following the end of the Plan Year.


12.
Effective December 31, 2013, Section 5.4 of the Plan is amended and restated in
its entirety, as follows:



Company Contributions. For Participants who do not participate in the Dover
Corporation Pension Replacement Plan or who are hired after December 1, 2013,
the Company shall credit the Participant's applicable Sub-Accounts at the end of
each Plan Year as follows:


a.
Each Participant making Salary and Bonus deferrals under the Plan for a Plan
Year shall be credited with Company Annual Matching Contributions for that Plan
Year at the rate of 100% on the first 1% of Salary and Bonus deferrals for that
Plan Year plus 50% of the next 5% of such Salary and Bonus deferrals for that
Plan Year, not to exceed 6% of the Participant's Salary and Bonus in excess of
the Compensation Limit for that Year.







--------------------------------------------------------------------------------




b.
Each Participant whose annual rate of Salary for a Plan Year is in excess of the
Compensation Limit for that Plan Year shall be credited with Company Annual
Basic Contributions for that Plan Year on the amount by which the Participant's
annual rate of Salary and Bonus exceeds the Compensation Limit for that Plan
Year at the rate, and to the extent, if any, that the business unit by which the
Participant is employed makes "Automatic Contributions" to the Company's
Retirement Savings Plan for that Plan Year. Each Participant whose annual rate
of Salary for a Plan Year is more than $200,000 but less than the Compensation
Limit for that Plan Year shall be credited with Company Annual Basic
Contributions for that Plan Year on the amount, if any, by which the
Participant's Bonus (when combined with the Participant's Salary) for that Plan
Year exceeds the Compensation Limit for that Plan Year at the rate, and to the
extent, if any, that the business unit by which the Participant is employed
makes "Automatic Contributions" to the Company's Retirement Savings Plan for
that Plan Year.



c.
Each Participant whose annual rate of Salary for a Plan Year is in excess of the
Compensation Limit for that Plan Year shall be credited with Company Profit
Sharing Contributions for that Plan Year on the amount by which the
Participant's annual rate of Salary and Bonus exceeds the Compensation Limit for
that Plan Year at the rate, and to the extent, if any, that the business unit by
which the Participant is employed makes "Profit Sharing Contributions" to the
Company's Retirement Savings Plan for that Plan Year. Each Participant whose
annual rate of Salary for a Plan Year is more than $200,000 but less than the
Compensation Limit for that Plan Year shall be credited with Company Profit
Sharing Contributions for that Plan Year on the amount, if any, by which the
Participant's Bonus (when combined with the Participant's Salary) for that Plan
Year exceeds the Compensation Limit for that Plan Year at the rate, and to the
extent, if any, that the business unit by which the Participant is employed
makes "Profit Sharing Contributions" to the Company's Retirement Savings Plan
for that Plan Year. Any limitations on a business unit's "Profit Sharing
Contributions" made to the Company's Retirement Savings Plan (e.g., such
contributions shall not exceed 5% of a participant's salary and bonus) shall be
applied in a similar fashion to Salary and Bonus under the Plan in excess of the
Compensation Limit for that Plan Year.



In addition to the Company Contributions set forth in this Section 5.4, the
Company may choose at any time to credit Company Discretionary Contributions to
the Company Discretionary Contribution Account of a Participant as the Committee
shall determine in its discretion from time to time, based on individual or
overall corporate performance or such other criteria as the Committee shall
determine.


13.
Effective December 31, 2013, Section 6.2 of the Plan is amended with respect to
deferral elections made effective for Plan Years commencing on and after January
1, 2014 to delete distributions upon Retirement or Disability. For the avoidance
of doubt, with respect to deferral elections made effective for Plan Years prior
to January 1, 2014, distributions upon Retirement and Disability shall be
permitted pursuant to the provisions of Section 6.2 as in effect prior to this
Second Amendment.



14.
Effective December 31, 2013, Section 6.4 of the Plan is amended and restated in
its entirety with respect to deferral elections made effective for Plan Years
commencing on and after January 1, 2014, as follows:



Distribution upon Termination of Service. Upon a Participant's Termination of
Service, his or her Deferred Compensation Account (or Sub-Account) shall be
payable over a period of one (1) to ten (10) years, or in a single lump sum
payment, as elected by the Participant in his or her Deferred Compensation
Agreement. If a Participant fails to make a valid distribution election, the
distribution shall be made in a single lump sum payment. In the event that a
Participant's Deferred Compensation Account shall have a balance of $100,000 or
less as of the date of Termination of Service, distribution shall be made in a
single lump sum payment regardless of any distribution election made by the
Participant. Notwithstanding the above, a distribution election made by a
Participant upon Termination of Service may be further deferred as elected by a
Participant; provided, however, in no event may any distribution commence later
than the last day of the first calendar quarter of the year following the year
in which the Participant attains age seventy (70), regardless of whether the
Participant has terminated employment with the Company. A Participant may change
the method of distribution on account of Termination of Service (from lump sum
to installments or vice versa or to change the date on which a distribution
would be made or commence to be made or the period over which the installments
would be made) by giving at least twelve (12) months' notice to the Committee by
following the Appropriate Procedure prior to his or her Termination of Service
or attainment of age seventy (70), if applicable and, the election shall not
take effect until at least 12 months after the date on which the election is
made; provided further, however, that the distribution, is extended for at least
five (5) years beyond the prior time as of which the distribution was to have




--------------------------------------------------------------------------------




been made or commence to have been made. A Participant shall be granted no more
than one (1) such extension with respect to Termination of Service. All
distributions subject to this Section 6.4 shall be determined and paid pursuant
to, and shall otherwise be subject to, the provisions of Sections 6.9, 6.10,
6.11 and 6.12.


For the avoidance of doubt, with respect to deferral elections made effective
for Plan Years prior to January 1, 2014, distributions upon Termination of
Service shall be permitted pursuant to the provisions of Section 6.4 as in
effect prior to this Second Amendment.


15.
Effective December 31, 2013, Section 6.5(a) of the Plan is hereby amended with
respect to deferral elections made effective for Plan Years commencing on or
after January 1, 2014 to delete the ability of a Participant to elect a
Scheduled In-Service Withdrawal Date.



16.
Effective October 15, 2013, Article VII of the Plan "Establishment of the Trust"
is deleted in its entirety.









